NUMBERS
 13-05-502-CV 
 13-06-007-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
LARRY COLLUMNS, ET AL.,                                     Appellants,
 
                                           v.
 
DXP
ENTERPRISES, INC. AND SEPCO 
INDUSTRIES, INC.,                                                  Appellees.
 
                 On appeal from the 319th
 District Court
                           of Nueces
County, Texas.
 
                     MEMORANDUM OPINION
 
                 Before Justices
Hinojosa, Yañez, and Garza
                       Memorandum Opinion Per
Curiam
 




Appellants, LARRY COLLUMNS, ET AL., perfected an appeal from a judgment entered
by the 319th District Court of Nueces County,
Texas, in cause number 02-05230-G.  After the notice of appeal was filed,
appellants filed a motion to dismiss the appeal as to appellees, DXP
ENTERPRISES, INC. AND SEPCO INDUSTRIES, INC.  Appellants state that they have settled their
claims against appellees, DXP ENTERPRISES, INC. AND SEPCO
INDUSTRIES, INC., and appellants request that said appeal be dismissed.  Appellants= appeal against appellees, DXP
ENTERPRISES, INC. AND SEPCO INDUSTRIES, INC., is severed from the original
appeal and is docketed under cause number 13-06-007-CV.
Having considered
appellants= motion to dismiss the
appeal and the documents on file, this Court is of the opinion that the motion
should be granted.  The motion to dismiss
appellants= appeal against
appellees, DXP ENTERPRISES, INC. AND SEPCO INDUSTRIES, INC., is
hereby granted.  The appeal against
appellees, DXP ENTERPRISES, INC. AND SEPCO INDUSTRIES, INC., in
cause number 13-06-007-CV is ordered DISMISSED. 
The remaining issues in the appeal will remain docketed under cause
number 13-05-502-CV.
 
PER CURIAM
 
Memorandum Opinion delivered and filed this
the 19th day of
January, 2006.